Citation Nr: 0827245	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date than February 18, 
1993, for the award of a 50 percent rating for service-
connected pes planus.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  A claim for service connection for pes planus was 
received in February 1984.  An unappealed November 1984 
rating decision granted service connection for pes planus and 
assigned a non-compensable (zero percent) rating.  

2.  A report of VA outpatient treatment on June 26, 1985, 
served as an informal claim for an increased rating for 
service-connected pes planus.  

3.  VA treatment records dated on April 22, 1987, 
demonstrated that the veteran's pes planus warranted a 
50 percent rating.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 
22, 1987 for a 50 percent rating for service-connected pes 
planus have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The earlier effective date claim on appeal is a 
"downstream" element of the RO's grant of service 
connection for pes planus in the currently appealed rating 
decision issued in April 2003.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for pes planus, and because the veteran's earlier 
effective date claim is being granted in this decision, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, the evidence 
supports assigning an earlier effective date of April 22, 
1987, to the veteran's service-connected pes planus.  Thus, 
any failure to notify and/or develop this claim under the 
VCAA cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
pes planus.  Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran seeks an earlier effective date than February 18, 
1993 for the award of a 50 percent rating for service-
connected pes planus based on VA treatment records dated in 
1987 which noted findings of severe pronation.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim. 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. 
§§ 3.400(o)(1) and (2) (2007); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2007).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p) (2007).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2007).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a) (2007). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim. 38 C.F.R. § 3.157(b)(2) (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

Diagnostic Code (DC) 5276 provides that a 50 percent rating 
is warranted for pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet 
and marked inward displacement and severe spasm of the tendo 
achilles on manipulation, not improved by orthopedic shoes 
and appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2007).

In order to determine the appropriate effective date for the 
assignment of a 50 percent rating for service-connected pes 
planus, the Board must consider when the claim for an 
increased evaluation was received and, to the extent 
possible, when the increase in disability occurred.  

A November 1984 rating decision granted service connection 
for pes planus and assigned a non-compensable (zero percent) 
rating.  The veteran did not appeal the November 1984 rating 
decision, and it became final.  38 U.S.C. § 4005(c) (1982);  
38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

A claim for an increased rating for service connected pes 
planus was received on December 19, 1991.  A  June 1992 
rating decision assigned a 10 percent rating.  In August 
1992, the veteran filed a Notice of Disagreement with the 
June 1992 rating decision.  The veteran appealed the June 
1992 rating decision to the Board.  

The veteran had an RO hearing in January 1993.  A February 
1993 rating decision granted a 30 percent rating effective 
December 19, 1991.  
   
In August 1993, the veteran's representative submitted 
additional VA treatment records dated from 1987 to 1993.   A 
September 1993 rating decision assigned a higher 50 percent 
rating to the veteran's service-connected pes planus 
effective February 18, 1993.  The effective date was based 
upon VA treatment records dated in February 1993 which showed 
that the veteran reported painful feet and ankles with 
recurrent spasms.  

In an April 2003 decision, the Board assigned a 50 percent 
rating for the veteran's service-connected pes planus prior 
to February 18, 1993.  The RO subsequently assigned an 
effective date of December 19, 1991, the date of receipt of 
an increased rating claim. 

The Board finds that the veteran is entitled to an effective 
date of April 22, 1987, for the award of a 50 percent rating 
for service-connected pes planus.  As noted above, in a 
November 1984 rating decision, the RO granted service 
connection for pes planus and assigned a 10 percent rating.  
This decision was not appealed and became final.  VA 
treatment records dated on August 7, 1985, showed treatment 
for pes planus.  Because service connection already was 
established for this disability, the Board finds that these 
VA outpatient treatment records constituted an informal claim 
for an increased rating under § 3.157.  See 38 C.F.R. 
§ 3.157.  And the effective date of an increased rating will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (Emphasis added).  While an informal increased rating 
claim for pes planus was received on June 26, 1985, the 
criteria for a 50 percent rating for pes planus were not met 
until April 22, 1987, when findings of severe pronation and 
metatarsalgia were noted.  See 38 C.F.R. § 4.71a, DC 5276.  
Accordingly, the Board finds that the veteran is entitled to 
an effective date of April 22, 1987 for the award of a 
50 percent rating for service-connected pes planus.   


ORDER

Entitlement to an effective date of April 22, 1987 for a 50 
percent rating for pes planus is granted, subject to the laws 
and regulations governing the payment of monetary benefits.   


____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


